The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                  Wednesday, January 28, 2015

                                      No. 04-14-00885-CR

                                     Victor Perez PRADO,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 5355
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER

        Appellant filed his notice of appeal on December 11, 2014. The clerk’s record and
reporter’s record were due on January 13, 2015. On January 23, 2015, the clerk of this court
notified the trial court clerk and the court reporter that the records were past due. The court
reporter has responded by filing a notice of late record stating that the reporter’s record has not
been filed because appellant has failed to designate and pay or make arrangements to pay for the
record. TEX. R. APP. P. 34.6.

       It is therefore ORDERED that appellant provide written proof to this court within ten
days of the date of this order that the clerk’s record and the reporter’s record have been
requested and that either: (1) the fee for preparing each record has been paid or arrangements
have been made to pay the fee; or (2) appellant is entitled to appeal without paying the fees. See
TEX. R. APP. P. 35.3. If appellant fails to respond within the time provided, this appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b), (c).




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court